                Case 1:19-cv-08324-DLC Document 1-8 Filed 09/06/19 Page 1 of 1


  From:    Amro Ali amro.ali9@icloud.com
Subject:   Request for clinical privileges
   Date:   July 10, 2016 at 3:40 PM
     To:   Tad Wandel tad.wandel@wmchealth.org, Sansar Sharma SANSAR_SHARMA@NYMC.EDU


       Dear Drs. Wandel and Sharma,


       I am submitting these documents to support my request for obtaining
       clinical privileges at the department of Ophthalmology. These clinical
       privileges will help me to participate in exposing the residents to clinical
       aspect of uveitis curriculum and to serve the department whenever and
       wherever it is possible under your guidance and supervision.


       These documents includes my certifications of completed four clinical
       fellowships in ophthalmology ( one fellowship in neuro-
       ophthalmology, one fellowship in medical retina, two fellowships in
       uveitis and ocular immunology) in addition to one year internship in
       general surgery at North shote University. They also includes my active
       and inactive license status in three states New York, Oregon and
       Michigan.


       Thanks for your kind consideration,


       Amro Ali



           MI.docx     OREGON         NY 2.docx         Amro
                     MEDIC…D.docx                  Ali.Oph…ller.pdf
